         Case 5:20-cv-00563-DAE Document 23 Filed 02/24/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

MARIO QUINTANILLA, #04570071,    '
                                 '
                Plaintiff,       '
                                 '                          SA-20-CV-563-DAE
v.                               '
                                 '
ATASCOSA COUNTY SHERIFF DAVID    '
SOWARD, CAPTAIN MARTIN GONZALES, '
and OFFICER AMANDA FAZ,          '
                                 '
                Defendants.      '

                                            ORDER

       Before the Court is Defendants Captain Martin Gonzales, Sheriff David Soward and

Officer Amanda Faz’s (collectively, the “Defendants”) Motion for Extension of Time to File

Supplement to Motion for Summary Judgment. (ECF No. 22). Defendants’ Supplement was due

on February 17, 2021, during the week that San Antonio and most of Texas experienced a winter

storm with widespread power outages. Defendants state they were without internet, electricity and

water for an extended period of time. (Id.). Additionally, Defendants have advised the Court that

although they were unable to contact the Plaintiff, they believe this motion to be opposed. (Id.).

Upon consideration, the Court finds the motion has merit and should be GRANTED. (ECF No.

22).

       IT IS THEREFORE ORDERED that the Defendants’ deadline to file a supplement

addressing Plaintiff’s claim construed under the Fourteenth Amendment is March 3, 2021.

       IT IS SO ORDERED.

       DATED: February 24, 2021



                                             ______________________________________
                                             David Alan Ezra
                                             Senior United States District Judge
